Citation Nr: 0430242	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the matter of the extent of the appellant's recognized 
military service.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound to the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant had recognized guerrilla service from January 
1945 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound to the left leg to establish 
incurrence of the disability while he was in active military 
service.

In the appellant's claim form received in September 2001, he 
also applied for non-service-connected disability pension.  
That issue is not currently before the Board for appellate 
review, and it is referred to the agency of original 
jurisdiction for appropriate development.  

Additional evidence was received at the Board from the 
appellant in October 2003, after the expiration of the 90-day 
period following the mailing of notice to the appellant in 
February 2004 that his appeal had been certified to the Board 
for appellate review and the appellate record had been 
transferred to the Board.  This evidence, apparently 
retrieved from the internet regarding the Philippine 
guerrilla movement, was not accompanied by a motion averring 
or showing good cause for the delay.  Therefore, this 
evidence is referred to the agency of original jurisdiction 
for whatever development is deemed appropriate.  38 C.F.R. 
§ 20.1304 (2003).


FINDINGS OF FACT

1.  In a rating decision in June 1952, the RO noted that the 
evidence of record revealed incurrence of a gunshot wound of 
the left leg on November 10, 1944.  This date, however, 
antedated the appellant's recognized guerrilla service in the 
U.S. Armed Forces, Far East (USAFFE) and therefore, 
entitlement to service connection was denied.  That decision 
was not appealed, and therefore was final.

2.  In August 2001, the RO determined that new and material 
evidence had not been received so as to reopen the claim.  

3.  Additional evidence received since the August 2001 rating 
determination, although new, is not material, is either 
cumulative or redundant, and by itself or in connection with 
the evidence previously of record, does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the final August 
2001determination wherein the RO determined that new and 
material evidence had not been received on the issue of basic 
eligibility requirements for VA benefits based upon 
recognized military service is not new and material, and the 
appellant's claim may not be reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2004).

2.  Evidence received since the final August 2001 
determination wherein the RO determined that new and material 
evidence had not been received on the issue of entitlement to 
service connection for residuals of a gunshot wound to the 
left leg is not new and material, and the appellant's claim 
may not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in September 2001.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in July 2001, the RO informed the appellant 
of the multiple prior denials for disability compensation 
benefits for a gunshot wound incurred on November 10, 1944, 
and the reasons for the prior denials.  He was advised that 
the U.S. Department of the Army has sole authority in 
determining active military service for VA benefits purposes, 
and that those decisions are binding on VA.  He was informed 
that the evidence showed his claimed gunshot wound was 
incurred prior to his recognized guerrilla service.  He was 
advised to contact the Department of the Army if he believed 
there was a mistake in certifying his service.  



In a letter dated in April 2002, the RO informed the 
appellant of the prior denials and the type of evidence 
needed to reopen his claim, to establish entitlement for 
service-connected compensation benefits, and what VA would do 
to assist with his claim.  A statement of the case was issued 
in December 2002.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  We 
therefore believe that appropriate notice has been given in 
this case. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).




The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).

In the present case, therefore, the RO's action in developing 
the claim was sufficient, since the RO obtained service 
department certification and had notified the appellant of 
service recognized by the U.S. Department of the Army and the 
effect on his claim, and because the matter turns upon 
specific provisions of law.

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
to warrant recertification have been received by the RO.  
Accordingly, the Board finds that VA has fulfilled its duty 
under 38 C.F.R. § 3.203(c).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

A formal claim was received from the appellant in September 
2001 seeking entitlement to service connection for residuals 
of a gunshot wound (GSW) to his left leg, described as having 
been sustained during an encounter with Japanese patrol 
troops on November 10, 1944.

The appellant initially filed a claim for residuals of a GSW 
of his left leg in April 1952.  In a rating decision in June 
1952, the RO noted that the evidence of record revealed 
incurrence of a gunshot wound of the left leg on November 10, 
1944.  That date, however, antedated the appellant's 
recognized guerrilla service in the U.S. Armed Forces and 
therefore, entitlement to service connection was denied.  

Evidence reviewed consisted of a VB Form #32 which showed the 
appellant had recognized guerrilla service as shown on the 
Reconstructed Roster from January 1, 1945, to January 31, 
1946; that his guerrilla unit was "Hq & Hq Co, Sqdn D, 
ZMD"; the date of recognition of the unit was October 15, 
1944, and the beginning date of the appellant's recognized 
guerrilla service was January 1, 1945; extract of PA AGO Form 
23 dated in November 1945 with a chronological record of 
activities and showing that he suffered a gunshot wound in 
November 1942 in Mabayo, Bataan; and an extract of PA AGO 
Form 23 dated in January 1946 with a chronological record of 
activities and showing that he was wounded in action against 
the enemy in Moron, Bataan, on September 18, 1944.

In addition, there was a P.A.A.G.O. (Philippine Army Adjutant 
General's Office) Form 55 showing that he enlisted in July 
1942 and was honorably discharged from the military service 
of the Philippine Commonwealth, dated in January 1946.  This 
enlistment record showed no wounds received in service.  Also 
considered was a personal record and physical examination 
record dated in November 1945, which showed no musculo-
skeletal defects; a November 1945 statement from Captain 
E.S.J. stating that the appellant sustained a gunshot wound 
on the left leg in an encounter against the Japanese on 
November 1, 1944; and an affidavit from Captain R.L. stating 
that the appellant was with him and other men in Moron, 
Bataan, on November 10, 1944, when they were attacked and the 
appellant was hit by a bullet in the left leg.  

The appellant was notified of the rating decision by letter 
dated in June 1952, wherein he was advised that the 
Department of the Army had certified that he had recognized 
service from January 1, 1945, to January 31, 1946.  As his 
claimed injury was incurred on November 10, 1944, prior to 
his recognized service date, the claim had been disallowed.  
He was notified that the Army determination was binding upon 
VA and not subject to review by VA.  He was advised where to 
submit an inquiry concerning the dates of his service.  

The appellant appealed the above decision, stating that he 
was first recognized on January 1, 1945, but the recognition 
date was set back to October 15, 1944.  He claimed that, as 
his injury was incurred on November 10, 1944, this was within 
his military service, and he requested a personal hearing.  
He later wrote in April 1953 that he was making a request to 
the Department of the Army concerning the dates of his 
service and, as he had not yet received a reply, he would 
advise the RO when he would be ready for the hearing.  

In November 1964 the appellant wrote to the Chief of Staff of 
the Armed Forces of the Philippines regarding his service 
status.  A person acting on behalf of the Chief of Staff 
forwarded the appellant's letter and a reply stating that the 
revised date of recognition of the appellant's unit was 
October 15, 1944.  It was further averred that the 
appellant's injury incurred on November 10, 1944, and was 
considered within his period of service from October 15, 
1944, to January 31, 1946.  

In January 1965, the RO forwarded the aforementioned two 
letters to the appellant.  The RO advised the appellant that 
the U.S. Department of the Army had the sole authority in 
determining military service, and provided the address to 
contact.


In October 1977 the appellant submitted a request to reopen 
his claim and submitted a photocopy of certification of his 
military service from the Armed Forces of the Philippines, 
dated in November 1975.  His service as a recognized 
guerrilla was noted to be from October 15, 1944, to January 
31, 1946.  

In November 1977, the RO advised the appellant that his claim 
still remained in a disallowed status as his injury occurred 
prior to his recognized service-commencement date.  
Certification of his service from the U.S. Department of the 
Army showed active service from January 1, 1945, to January 
31, 1946.  Because a recertification of his military service 
had not been received from the U.S. Department of the Army, 
which had the sole authority in determining military service, 
the prior certification was noted to be binding.  

In May 1990 the appellant submitted a statement, with 
attachments, and stated that they had been submitted in 1975 
and he had never been informed of the status.  The evidence 
included a copy of a marriage contract, a daughter's birth 
certificate, an order commissioning the appellant as Captain 
in July 1942 in the Western Luzon Guerrilla Forces, USAFFE; a 
November 1960 affidavit from Dr. V.A. regarding treatment of 
the appellant's wound; a September 1950 affidavit from E.S.J. 
regarding the appellant's left leg injury; a July 1952 
affidavit from R.L., regarding the appellant's left leg 
injury; a November 1975 certification from the Armed Forces 
of the Philippines regarding dates of service; certification 
from the Armed Forces of the Philippines dated in December 
1952 that the appellant joined the guerrillas on October 15, 
1944; a letter dated in January 1965 regarding the revised 
date of recognition; a January 1965 letter from the Chief of 
Staff to the veteran regarding information provided to VA on 
his dates of service; a May 1984 letter to the Philippine 
Bureau of the Treasury, relative to a claim by the appellant 
for back pay; an April 1976 certification that the 
appellant's name was carried in the Approved Revised 
Reconstructed Guerrilla Roster; a July 1942 oath signed by 
the appellant; a copy of his appeal of the June 1952 
decision; an affidavit for Philippine Army Personnel; his 
enlistment record and discharge record dated in January 1946; 
an affidavit dated in May 1981 regarding his duties and 
activities in service; an April 1965 letter to the U.S. Army 
Records Center; and a letter to the Non-current Records 
Branch at Camp General Emilio Aguinaldo requesting 
clarification of the appellant's service. 

Also included was an August 1953 reply from the Department of 
the Army with reference to an April 1953 letter from the 
appellant.  It was indicated that the Department of the Army 
had reviewed his case and concluded that the certification 
forwarded to VA in May 1952 was correct and no change was 
warranted.  

The veteran was notified in July 1990 that his claim for 
service connection for gunshot wound of the left leg had been 
previously denied, and that the evidence of record disclosed 
that the injury had occurred prior to his recognized 
guerrilla service, as certified by the Department of the 
Army.  

In May 1994, the veteran attempted to reopen his claim.  The 
RO wrote in June 1994 that service connection was previously 
denied because the record failed to show incurrence of this 
condition during his military service, and that new and 
material evidence which had not been considered previously 
had to be submitted to reopen the claim.  In August 1994 the 
appellant was notified that his claim was denied because he 
did not submit the  information requested.  

In January and June 2000, and in February 2001 the appellant 
wrote again regarding his claim.  In March 2001 the appellant 
again sought to reopen his claim.  With his claim, he 
submitted a February 1999 clinical evaluation from Dr. M.C.B. 
regarding his left leg and a request for information from a 
disability rating board dated in September 1999, with a reply 
from the RO stating that the appellant was not receiving any 
benefits from VA.  

In July 2001, the RO replied to the appellant's February 2001 
letter and provided a historical review of the evidence of 
record.  A reply from the appellant dated July 30, 2001, and 
received in August 2001, contained additional argument and 
copies of evidence that had been previously submitted.




On August 22, 2001, the RO referred to his claim, advised as 
to the type of evidence that needed to be submitted, and 
provided the appellant with a VA Form 21-526, on which to 
file a claim. 

Also on August 27, 2001, the RO referred to his July 2001 
letter with enclosures, and determined that the material 
provided no new or different identifying information beyond 
that which had been previously considered.  The RO determined 
that the case could not be reopened because new and material 
evidence had not been received.

In September 2001 the veteran submitted a claim for 
progressive recurring pain in his left leg due to a gunshot 
wound sustained during an encounter with a Japanese patrol 
troop on November 10, 1994.  Evidence submitted with the 
claim consisted mostly of duplicate copies of evidence 
previously considered.  Other evidence was an authorization 
for issuance of awards, a September 2001 record of treatment 
by Dr. C.P.B. from December 1994 through May 2001, a February 
1999 clinical evaluation by Dr. M.C.B. with an assessment of 
traumatic arthritis secondary to a gunshot wound, a December 
1998 certification from Dr. C.P.B. with a diagnosis of a 
contracted left leg inferior to fibrotic scar of gunshot 
wound, records regarding post-service employment, a marriage 
contract dated in February 1994, and death certificates of 
his first wife and the late husband of his second wife.  

In an April 2002 letter, the RO referred to a letter received 
in the same month from the appellant's spouse on his behalf.  
The RO informed the appellant of the prior denial and of the 
type of evidence necessary to reopen his claim.

With his notice of disagreement received in July 2002 the 
appellant included copies of a July 1942 Special Order from 
the Western Luzon Guerrilla Forces regarding his commission 
as Captain, a processing affidavit for Philippine Army 
Personnel dated in January 1946, a December 1998 
certification from the Armed Forces of the Philippines with a 
revised date of recognition of guerrilla service on October 
15, 1944, and a PAAGO certificate dated in January 1946 
showing he was enlisted in July 1942 and discharged from the 
Philippine Army in January 1946.  

III.  Applicable Legal Criteria for Basic Eligibility

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
 3.1(d) (2004).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2004).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2004).

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d) (2004).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2003).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.

38 C.F.R. § 3.203(a) (2004).  However, where the appellant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements of 38 C.F.R. § 3.203, VA shall 
request verification of service from the service department.

The Court has held that VA is prohibited from finding, on any 
basis other than a service department document which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

IV.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. §§ 5104, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  

V.  Analysis

A previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  In 
addition, the appellant's case turns upon a legal issue as to 
whether he had qualifying service for VA benefits purposes.  
Therefore, any new evidence he submitted must be material as 
to that issue.  

A June 1952 rating decision denied entitlement to service 
connection for residuals of a gunshot wound to the left leg.  
The RO noted that the evidence of record revealed incurrence 
of a gunshot wound of the left leg on November 10, 1944.  
This date, however, antedated the appellant's recognized 
guerrilla service in the USAFFE and, therefore, entitlement 
to service connection was denied.  

The appellant was notified of the rating decision by letter 
dated in June 1952, wherein he was advised that the 
Department of the Army had certified that he had recognized 
service from January 1, 1945, to January 31, 1946.  As his 
injury was incurred on November 10, 1944, prior to his active 
duty date, the claim had been disallowed.  He was notified 
that the Army determination was binding upon VA and not 
subject to review by VA.


There were subsequent multiple attempts to reopen his claim 
for entitlement to service connection for residuals of a 
gunshot wound of the left leg subsequent to the June 1952 
rating decision; they were denied on the basis that new and 
material evidence had not been received on the issue of the 
recognized dates of his service.  Evidence received with 
those claims is discussed above.

Evidence submitted with a July 2001 letter received in August 
2001 included a clinical evaluation from Dr. M.C.B. with 
findings of entry and exit scars on the postero-medial aspect 
and postero-lateral aspect of his left thigh.  The assessment 
was traumatic arthritis secondary to gunshot wound.  In the 
rating determination of August 2001, the RO determined that 
new and material evidence had not been submitted to reopen 
his claim.  This RO decision in August 2001 was not appealed, 
and it is the most recent final decision.  

The evidence presented since the August 2001 determination 
includes: duplicate copies of evidence previously considered, 
an authorization for issuance of awards, a September 2001 
record of treatment by Dr. C.P.B. from December 1994 through 
May 2001, a February 1999 clinical evaluation by Dr. M.C.B. 
with an assessment of traumatic arthritis secondary to a 
gunshot wound, a December 1998 certification from Dr. C.P.B. 
with a diagnosis of a contracted left leg inferior to 
fibrotic scar of gunshot wound, records regarding post 
service employment, a marriage contract dated in February 
1994, and death certificates of his first wife and the late 
husband of his second wife. 

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for residuals of a gunshot 
wound to the left leg based on the appellant's recognized 
military service.  See 38 C.F.R. § 3.156(a).  The appellant 
submitted duplicate copies of the evidence previously of 
record and considered at the time of the August 2001 
decision.  Duplicate statements or documents, by their very 
nature, may not be new and material.  38 C.F.R. § 3.156.  

To the extent that any of the evidence submitted since August 
2001 is "new" evidence (to include a marriage contract, 
death certificates, any administrative records, statements 
from the appellant, or medical evidence, etc., which are not 
duplicative), this evidence is not material because it bears 
no relevance to the issue in this case.  This includes 
medical evidence that the appellant has a current left leg 
disability that is related to a gunshot wound in service, as 
entitlement to service connection for residuals of a gunshot 
wound is dependent on whether the appellant incurred an 
injury during recognized service.  Such evidence does not 
bear directly and substantially upon the matter under 
consideration, which is basic eligibility for VA benefits, as 
established by military service verified by official 
documents and an official source. Such an issue turns upon 
the nature of the military service as recognized by law.  To 
this point, in May 1952, the service department concluded 
that the appellant had recognized guerrilla service from 
January 1, 1945, to January 31, 1946.  Evidence of record 
shows that the appellant requested a review in April 1953 and 
the Department of the Army replied in August 1953 that the 
certification forwarded to VA in May 1952 was correct and no 
change was warranted.  

None of the documents or evidence submitted by the appellant 
since August 2001 (or previously) in support of the claim 
satisfies the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
service for the purpose of awarding VA benefits.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  As such, they 
are not new and material evidence.  The appellant does not 
contend that the service as verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or re-certify 
additional military service.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen the claim 
of basic eligibility for VA benefits on his recognized 
military service.  As new and material evidence has not been 
submitted to reopen the appellant's claim of basic 
eligibility for VA benefits on his recognized military 
service, that claim and the claim for entitlement to service 
connection for residuals of a gunshot wound to the left leg 
may not be reopened.  Accordingly, the Board's analysis must 
end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

ORDER

New and material evidence has not been presented or secured 
to reopen the claim of basic eligibility for VA benefits 
based upon recognized military service, and the appeal is 
denied.

New and material evidence has not been presented or secured 
to reopen the claim of entitlement to service connection for 
residuals of a gunshot wound to the left leg, and the appeal 
is denied.




___________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



